                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

BRENDA WICKENS, on behalf of                 )
herself and all other plaintiffs similarly   )
situated,                                    )
                Plaintiff,                   )
                                             )
                v.                           )       Case No.: 1:19-cv-6100
                                             )
THYSSENKRUPP CRANKSHAFT                      )
CO, LLC                                      )
                                             )
                Defendant.                   )


                PLAINTIFF’S MOTION FOR ATTORNEYS' FEES, COSTS,
                             AND INCENTIVE AWARD

I.      Introduction

        Plaintiff Brenda Wickens (“Class Representative”) is a former employee of Defendant

Thyssenkrupp Crankshaft Co, LLC (“Defendant”). In this lawsuit, which she filed on September

13, 2019, the Class Representative alleges that Defendant violated: (a) the Fair Labor Standards

Act (“FLSA”) and the Illinois Minimum Wage Law (“IMWL”) by failing to properly compute her

regular rate of pay for overtime purposes and (b) the Illinois Biometric Information Privacy Act

(“BIPA”) by collecting, possessing, and disclosing its Illinois employees’ biometric data through

a finger-scan timekeeping system without following BIPA’s written disclosure and consent

requirements. 740 ILCS 14/15. The Parties negotiated a class-wide non-reversionary Settlement

of $894,000 for 792 individuals. The excellent Settlement Agreement supports Class Counsel’s

request for one-third of the settlement fund ($298,000) in attorney’s fees and $804.38 in costs.

        As to the appropriateness of an incentive award, when the Court preliminary approved the

settlement, it raised the impact of Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1264 (11th Cir.

2020). As such, Plaintiff has addressed that case in this Motion. In summary, and for the reasons

discussed below, Johnson should have no impact on the decision of whether to provide Ms.

Wickens a service award.


                                                 1
II.      Legal Background and Procedural History

         As detailed in greater detail in the Motion for Preliminary Approval, Plaintiff’s overtime

wage claims are based on six different categories of additional compensation that she alleges were

not captured when calculating the regular rate and overtime rate, such as attendance bonuses,

bonuses for working consecutive days, and compensation for time spent training. This lawsuit

also alleges that Defendant collected its employees’ biometric data through a fingerprint scan

timekeeping system without informing them in writing that it was doing so, without identifying

the purpose of the collection, without identifying how long it would retain their data, and without

obtaining their informed written consent. 740 ILCS 14/15(b). The lawsuit further alleges that

Defendant stored employees’ biometric data without establishing and following a biometric data

retention and destruction policy, which requires a private entity like Defendant to destroy biometric

data once the purpose for collection is complete. 740 ILCS 14/15(a).

         Starting in late 2019, the parties began settlement discussions. Thereafter, they exchanged

payroll records. Through further negotiations, by September 2020, the parties reached settlement

in principal of Plaintiffs’ FLSA and BIPA claims. (Exhibits 1) This Court granted preliminary

approval of the Settlement on November 12, 2020.          A copy of the Settlement Agreement is

attached as Exhibit 2.

III.     Class Counsel Negotiated a Settlement Structure that Favors Class Members
       The Settlement includes two important structural features that benefit Class Members more.

First, Class Members will receive direct payments and are not required to submit claim forms to

receive settlement checks; checks will be automatically mailed to current and former employees.

Exhibit 2, par. 15 (noting that checks will be mailed to Settlement Class members). The Seventh

Circuit has addressed claims processes that may depress class member participation and decrease

the amount of money class members receive. Pearson v. NBTY, Inc., 772 F.3d 778, 782-83 (7th

Cir. 2014). Although not required, when, as here, contact information for Class Members is


                                                  2
available, the Federal Judicial Center recommends direct payments to class members without a

claims process. See Federal Judicial Center, Judges’ Class Action Notice and Claims Process

Checklist, at p.6, available at https://www.fjc.gov/sites/default/files/2012/NotCheck.pdf. This

Settlement provides direct payments to all Class Members. Id. Second, the Settlement includes

no reversion on uncashed checks even if they are not cashed in the 180 period after they are mailed.

Instead, if there are uncashed checks, that money will be donated to Prairie State Legal Services

instead of going back to the Defendant. (Exhibit 2 par. 16)1 Although the Seventh Circuit has

never held that a “reversion provision” is “per se” unacceptable in a class settlement, Mirfasihi v.

Fleet Mortg. Corp., 356 F.3d 781, 785 (7th Cir. 2004), the risk is that a defendant will benefit from

class members who do not initially receive a check because they cannot be located or who do not

otherwise timely cash their checks.


IV.        Class Counsel are Entitled to Payment of Their Reasonable Attorney’s Fees

           A.       The Court Should Award Attorney’s Fees as a Percentage of the Fund

           The Court should award attorney’s fees as a percentage of the settlement fund made

available to the Class Members. When counsel’s efforts result in the creation of a common fund,

counsel is “entitled to a reasonable attorney’s fee from the fund as a whole.” Boeing Co. v. Van

Gemert, 444 U.S. 472, 478 (1980); see Primax Recoveries, Inc. v. Sevilla, 324 F.3d 544, 548 (7th

Cir. 2003) (creation of common fund “entitles [counsel] to a share of that benefit as a fee”). This

is “based on the equitable notion that those who have benefited from litigation should share in its

costs.” Sutton v. Bernard, 504 F.3d 688, 691-92 (7th Cir. 2007) (quoting Skelton v. G.M. Corp.,

860 F.2d 250, 252 (7th Cir. 1988)); Kaplan v. Houlihan Smith & Co., No. 12 Civ. 5134, 2014 WL

2808801, at *3 (N.D. Ill. June 20, 2014); see also Boeing, 444 U.S. at 478.




1
    Prairie State Legal Services offers free legal advice to low-income persons and those age 60 and over who have
serious civil legal problems and no legal help available. More information is available at: www.pslegal.org


                                                           3
       Although there are two ways to compensate attorneys for successful prosecution of

statutory claims – the lodestar method and the percentage of the fund method, see Florin v.

Nationsbank of Ga., N.A., 34 F.3d 560, 565-66 (7th Cir. 1994) – the favored approach in the

Seventh Circuit is to use the percentage of the fund method in common fund cases like this one.

“Our court of appeals favors the percentage-of-the-fund fee in common fund cases because it

provides the best hope of estimating what a willing seller and a willing buyer seeking the largest

recovery in the shortest time would have agreed to ex ante.” In re FedEx Ground Package System,

Inc. Employment Practices Litig., 251 F. Supp. 3d 1225, 1236 (N.D. Ind. 2017) (citing In re

Synthoid Mktg. Litig., 325 F.3d 974, 979-80 (7th Cir. 2003)); see also McDaniel v. Qwest

Commc’ns Corp., No. 05 C 1008, 2011 WL 13257336, at *3 (N.D. Ill. Aug. 29, 2011) (“Many

courts have found the percentage-of-recovery method provides a good emulation of the real-world

market value of attorneys’ services provided on a contingent basis.”).

       It is especially appropriate to use a common fund approach in cases based on fee shifting

statutes when the “settlement fund is created in exchange for release of the defendant’s liability

both for damages and for statutory attorneys’ fees . . . .” Skelton, 860 F.2d at 256; accord Florin,

34 F.3d at 564. Here, the Settlement releases Class Members’ statutory claims to fees.

       There are several other reasons that courts in the Seventh Circuit favor the percentage of

the fund method. First, the percentage of the fund method promotes early resolution and removes

the incentive for plaintiffs’ lawyers to engage in wasteful churning of the file to increase their

billable hours. See In re Synthroid Mktg. Litig., 264 F.3d 712, 789-90 (7th Cir. 2001). Where

attorneys’ fees are limited to a percentage of the total, “courts can expect attorneys to make cost

efficient decisions about whether certain expenses are worth the win.” Gaskill v. Gordon, 942 F.

Supp. 382, 386 (N.D. Ill. 1996), aff’d, 160 F.3d 361 (7th Cir. 1998); see also In re Amino Acid




                                                 4
Lysine Antitrust Litig., No. 95 Civ. 7679, 1996 WL 197671, at *2 (N.D. Ill. Apr. 22, 1996)

(explaining “growing recognition that in a common fund situation . . . a fee based on a percentage

of recovery . . . tends to strike the best balance in favor of the clients’ interests while at the same

time preserving the lawyers’ self-interest”).

        Second, the percentage method preserves judicial resources because it saves the Court from

the cumbersome task of reviewing complicated and lengthy billing documents. Florin, 34 F.3d at

566 (noting “advantages” of percentage of the fund method’s “relative simplicity of

administration”); Gaskill, 942 F. Supp. at 386 (citing Hensley v. Eckerhart, 461 U.S. 424, 437

(1983) (fee requests “should not result in a second major litigation”)). Courts in this district

routinely apply the percentage method to common fund settlements and have noted the advantages

of this approach. See, e.g., In re AT&T Mobility Wireless Data Servs. Sales Tax Litig., 792 F. Supp.

2d 1028, 1040 (N.D. Ill. 2011) (using percentage method because it did “not need to resort to a

lodestar calculation, which would be costly to conduct, to reinforce the same conclusion”); Gaskill,

942 F. Supp. at 386 (describing advantages of percentage method, including judicial efficiency

and an “efficient check on the attorney’s judgment” in economic decision-making). As the Second

Circuit has explained, the “primary source of dissatisfaction [with the lodestar method] was that it

resurrected the ghost of Ebenezer Scrooge, compelling district courts to engage in a gimlet-eyed

review of line-item fee audits.” Goldberger v. Integrated Res., Inc., 209 F.3d 43, 48-49 (2d Cir.

2000) (citation omitted).

            B. The Market for Legal Services Supports Plaintiff’s Request.

       In deciding the fee to award in common fund cases, the Seventh Circuit has “consistently

directed district courts to ‘do their best to award counsel the market price for legal services, in light

of the risk of nonpayment and the normal rate of compensation in the market at the time.’” Sutton,

504 F.3d at 692-94, citing In re Synthroid Mktg. Litig., 264 F.3d at 718 (collecting cases)). The

Seventh Circuit has held that “[a]lthough it is impossible to know ex post exactly what terms would



                                                   5
have resulted from arm’s-length bargaining ex ante, courts must do their best to recreate the market

by considering factors such as actual fee contracts that were privately negotiated for similar

litigation, information from other cases, and data from class-counsel auctions.” Taubenfeld v. Aon

Corp., 415 F.3d 597, 599 (7th Cir. 2005). The percentage method is consistent with, and is

intended to mirror, the private marketplace for negotiated contingent fee arrangements. Kirchoff v.

Flynn, 786 F.2d 320, 324 (7th Cir. 1986) (“[w]hen the ‘prevailing’ method of compensating

lawyers for ‘similar services’ is the contingent fee, then the contingent fee is the ‘market rate.’”)

(emphasis in original). In the marketplace, the “contingent fee uses private incentives rather than

careful monitoring to align the interests of lawyer and client. The lawyer gains only to the extent

his client gains.” Kirchoff, 786 F.2d at 325; see also In re Prudential Ins. Co. Am. Sales Practice

Litig. Agent Actions, 148 F.3d 283, 333 (3d Cir. 1998).


       Here, prior to filing the Complaint, Class Counsel executed a fee agreement with the Class

Representative that entitled Class Counsel to attorney’s fees equal to 40% of any recovery (Exhibit

1) but Class Counsel has elected to only seek one-third. Because the Parties negotiated an

attorneys’ fees arrangement at the start of the litigation, the presumption of market-rate

reasonableness applies. See Briggs v. PNC Financial Services Group, Inc., No. 1:15-cv-10447,

2016 WL 7018566, at *4 (N.D. Ill. Nov. 29, 2016). Class Counsel is seeking one-third of the

common fund plus its litigation costs and the Class Representative’s requested service award of

$7,500. This percentage is consistent with the low end of standard contingent fee awards in the

Northern District of Illinois. See Dobbs v. DePuy Orthopaedics, Inc., 885 F.3d 455, 459 (7th Cir.

2018) (“The typical contingent fee is between 33 and 40 percent”) citing Gaskill v. Gordan, 160

F.3d at 361, 362 (7th Cir. 1998); Retsky Family Ltd. P’ship v. Price Waterhouse LLP, No. 97 C

7694, 2001 WL 1568856, at *4 (N.D. Ill. Dec. 10, 2001) (customary contingency fee ranges from

33 1/3% to 40% of the amount recovered); Prena v. BMO Fin. Corp., No. 15 C 09175, 2015 WL

2344949, at *1 (N.D. Ill. May 15, 2015) (contingency of 33-40% is typically charged in FLSA



                                                 6
cases); In re Diary Famers of Am., Inc., 80 F. Supp. 3d 838, 845 (N.D. Ill. 2015) (the usual range

of contingent fees is between 33 and 50 percent); McDaniel, 2011 WL 13257336, at *4 (“[T]he

real-word market range for contingent fee cases is 33% to 40%.”).


        C.      The Risk of Non-Payment Supports the Requested Attorney’s Fee Award

        Class Counsel’s decision to seek the market rate is also reasonable in light of the

significant risks of nonpayment that Class Counsel faced. At the outset of the litigation, Class

Counsel took “on a significant degree of risk of nonpayment” in agreeing to represent Class

Representative. Taubenfeld, 415 F.3d at 600 (approving of district court’s reliance on this factor

in evaluating attorneys’ fees).

        Class Counsel took this case on a contingent fee basis and assumed the risk that they would

receive no fee for their services. Exhibit 1. See Sutton, 504 F.3d at 693-94 (7th Cir. 2007) (“We

recognized [in an earlier case] that there is generally some degree of risk that attorneys will receive

no fee (or at least not the fee that reflects their efforts) when representing a class because their fee

is linked to the success of the suit.”). Here, Class Counsel faced risk in establishing that class

treatment was appropriate and proving class liability.        Defendant would likely have asserted

additional defenses, including that employment-based BIPA claims are preempted by the Workers’

Compensation Act (that issue was on in the Illinois appellate court when the settlement was

negotiated), that Defendant’s alleged violations of BIPA were not “negligent,” and that the

applicable statute of limitations is one or two years, not five years. Even if Plaintiff prevailed on

these issues, she risked losing in a battle of the experts who would testify over whether Defendant’s

technology captures “biometric identifiers” or “biometric information” under BIPA. There is no

controlling authority on any of these defenses and the litigation would have been protracted and

expensive. Given these risks, Class Counsel “could have lost everything” they invested. Matter

of Cont’l Ill. Sec. Litig., 962 F.2d 566, 570 (7th Cir. 1992) (Posner, J.).




                                                   7
       Class Counsel’s fee request should be approved because it is reasonably based on the

market rate. No further showing or analysis is needed. In re FedEx Ground Package Sys., Inc.

Employment Practices Litig., 251 F. Supp. 3d at 1243 (“A lodestar cross-check … isn’t encouraged

in this circuit.”); Wright v. Nationstar Mortgage LLC, No. 14 C 10457, 2016 WL 4505169, at *17

(N.D. Ill. Aug. 29, 2016) (courts can skip a lodestar check); Schulte v. Fifth Third Bank, 805 F.

Supp. 2d 560, 598 n.27 (N.D. Ill. 2011) (“use of a lodestar cross-check in a common fund case is

unnecessary, arbitrary, and potentially counterproductive”). This is because the recovery for Class

Members is substantial, the entire Net Settlement Amount is available to Class Members without

the need for them to submit claim forms, and the settlement does not present indicia that it was the

product of collusion between the Parties at the expense of Class Members. See Williams v. Rohm

& Haas Pension Plan, 658 F.3d 629, 636 (7th Cir. 2011) (“consideration of a lodestar check is not

an issue of required methodology”); In re Dairy Farmers of Am., 80 F. Supp. 3d 838, 850 (N.D.

Ill. 2015) (“For attorneys who are arguing for a percentage-of-the-fund fee award, any delineation

of hours is seemingly unnecessary . . . .”). Although courts occasionally review counsel’s lodestar

as “a cross-check to assist in determining the reasonableness of the fee award,” Heekin v. Anthem,

Inc., No. 05 Civ. 1908, 2012 WL 5878032, at *2 (S.D. Ind. Nov. 20, 2012), the lodestar crosscheck

is of limited utility because “[u]ltimately . . . the market controls,” In re Trans Union Corp. Privacy

Litig., No. 00 Civ. 4729, 2009 WL 4799954, at *9 (N.D. Ill. Dec. 9, 2009); Wright, 2016 WL

4505169, at *17 (“Nor the is the lodestar an accurate representation of the hypothetical market

agreement between the plaintiffs and their attorneys”). As explained above, because Class

Counsel’s substantial work to date has “bought” a significant recovery for Class Members, the

Court need not analyze Class Counsel’s lodestar.

       The benefit the Settlement provides Class Members is excellent: for the BIPA claim the

settlement provides for $1,000 gross and approximately $646.80 net per Class Member. For the

overtime/wage claims, Plaintiffs are receiving an average of approximately 215% of their base



                                                  8
damages for the overtime claim. [See Doc. #43] As to the $1,000 gross recovery on the BIPA

claims (which constitutes the vast majority of the relief) the per Class Member amount compares

favorably to some other state court BIPA settlements that have received final approval and is

consistent with what other judges in the Northern District of Illinois have approved:




          Case               Judge       Approximate    Per              Attoreys’      Incentive
                                          Class Size  Person               Fees           Award
    Dixon v. The Wash. &    Kennelly        1,378    $1,085 or         1/3rd of gross    $10,000
    Jane Smith Home,                                   $768
    1:17-cv-8033 (N.D.                                 gross2
    Ill. Aug. 20, 2019)
    Kiefer v. Bob Evans      Kouri           1,501          $964      1/3rd of gross     $7,500
    Farms, LLC, 17-L-12                                     gross3
    (Tazewell Cnty. Feb.
    18, 2020)
    Marshall v. Life Time    Tailor          6,000        $270 net4    1/3rd of gross    $5,000
    Fitness, Inc., 17-
    CH14262 (Cook Cnty.
    July 30, 2019)
    Zhirovetskiy v. Zayo     Flynn           2,2005         $450       40% of gross     $10,000
    Group, LLC, 17-                                         gross6
    CH09323 (Cook Cnty.)
    Apr. 8, 2019
    Jones v. CBC            Guzman           4,053          $800       1/3 of           $7,500
    Restaurants Corp, dba                                   gross      settlement
    Corner Bakery, 19-cv-                                              fund
    6736 (N.D. Ill 2020)
    Martinez v. Nando’s       Ellis          1,427          $1,000     1/3 of           $7,500
    Restaurant Group,                                        gross     settlement
    Inc., 2019-cv-7012                                                 fund
    (N.D. Ill. 2020)

2
  Class members in the potential two-year potential limitations period (837) received the larger
number ($1,085) and those outside of the potential two-year but inside the potential five year
limitations period (541) received the smaller award ($768.12). In this settlement, money from
uncashed checks was returned to Defendant.
3
  In this settlement, money from uncashed checks was returned to Defendant.
4
  This settlement included a claims process and also included dark web monitoring the parties
valued at $130 per class member.
5
  This is the approximate class size according to the settlement agreement.
6
  This settlement included a claims process, which allowed $490,000.00 of the gross settlement to
revert back to the defendant if unclaimed during the claims process. By contrast, in this matter
there is no claims process.

                                                9
         Nor will Class Members be required to provide a general release to participate in the

Settlement—the release is limited to BIPA and wage claims. [Doc. #43-2, par. 11(q)] The absence

of a general release exemplifies the results achieved for Class Members. See Ramah Navajo

Chapter v. Babbitt, 50 F. Supp. 2d 1091, 1103-04 (D.N.M. 1999) (noting the limited, rather than

general, release as further evidence of an exceptional result in favor of class members).

         Thus, based upon the negotiated fee agreement in this case, the normal rate of compensation

in similar cases, the risk Class Counsel undertook in engaging in this litigation, and the excellent

result achieved for Class members, Class Counsel is entitled to reasonable attorney’s fees of one-

third of the fund and reimbursement of costs.

VI.      An Incentive Award is Appropriate For Ms. Wickens.


           Plaintiff requests a $7,500 incentive award for Ms. Wickens’ participation in this

case—she was instrumental to this case and it is because of her bravery that 791 of her co-

workers will get a substantial payment. Exhibit 1.

                In employment-related class action, service awards are particularly appropriate

because it is common for prospective employers to do background checks on employees that

reveal that they sued a past employer. In fact, if you type “Brenda Wickens” into Google, the

second result is the “Justia” docket for this case, the third result is a newspaper article that: “Ex-

employee suing Danville manufacturer over fingerprint” (with Ms. Wicken’s name in the second

sentence of the article), and there are other stories about this case that come up with her name.7

While perhaps retaliation is or should be illegal, it’s hard to prove and many employers will

think twice about hiring a low-wage worker who cost a prior employer $894,000 because she

stood up for the rights of hundreds of co-workers. There is no shortage of people earning $12 to




7
    Google search conducted on December 28, 2020.

                                                  10
$15 per hour in Illinois and its easier to move on to the next candidate than to hire someone who

will stand up for their rights.

                The Court brought up Johnson v. NPAS Solutions, LLC, No. 18-12344, 975 F.3d

1244 (11th Cir. Sept. 17, 2020) at the preliminary approval hearing. In Johnson, the Eleventh

Circuit considered an objection to a class-wide settlement of claims under the Telephone

Consumer Protection Act. In a divided ruling, the 11th Circuit ruled that incentive award violated

two U.S. Supreme Court cases from the 1800s: Trustees v. Greenough, 105 U.S. 527 (1882),

and Central Railroad & Banking Co. v. Pettus, 113 U.S. 116 (1885). In the dissent, Judge Martin

noted that:

                The majority takes a step that no other court has taken to do away with the
                incentive for people to bring class actions. For class actions, the class must be
                represented by a named plaintiff, who incurs costs serving in that role. Those
                costs may include time and money spent, along with all the slings and arrows that
                accompany present day litigation. By prohibiting named plaintiffs from receiving
                incentive awards, the majority opinion will have the practical effect of requiring
                named plaintiffs to incur costs well beyond any benefits they receive from their
                role in leading the class. As a result, I expect potential plaintiffs will be less
                willing to take on the role of class representative in the future.

Johnson v. NPAS Sols., LLC, 975 F.3d 1244, 1264 (11th Cir. 2020).

       Johnson should not negatively impact the Court’s award of a service fee. As a starting

point, on October 22, 2020, the Plaintiff filed a Petition for Rehearing En Banc and on November

9, 2020, the mandate of Johnson v. NPAS Sols., LLC was withheld by Order entered in that case.

As such, with the mandate withheld, Plaintiff believes it is not appropriate to consider the

Johnson case at all for precedential purposes.

       But even if Johnson is eventually upheld, the law in our Circuit is different as the Seventh

Circuit allows for incentive awards. See, In Matter of Cont'l Illinois Sec. Litig., 962 F.2d 566, 571

(7th Cir. 1992); Schulte v. Fifth Third Bank, 805 F. Supp. 2d 560, 600 (N.D. Ill. 2011)(Dow,

J.)(noting that “with respect to incentive payments, the Seventh Circuit has explained that such

‘awards are justified when necessary to induce individuals to become named representatives.’”);

Brewer v. Molina Healthcare, Inc., 1:16-CV-09523, 2018 WL 2966956, at *2 (N.D. Ill. June 12,


                                                 11
2018)(Dow, J.)(noting that “incentive awards serve the important purpose of compensating

plaintiffs for the time and effort expended in assisting the prosecution of the litigation, the risks

incurred by becoming and continuing as a litigant, and any other burdens sustained by the

plaintiffs”); Soto v. Wings 'R Us Romeoville, Inc., 15 C 10127, 2018 WL 1875296, at *2 (N.D. Ill.

Apr. 16, 2018)(Dow, J.)(noting that “incentive awards are commonly awarded to those who serve

the interests of the class”).

        Precedent aside, Johnson’s reasoning is not sound and would certainly result in “potential

plaintiffs [being] less willing to take on the role of class representative in the future.” Johnson,

975 F.3d at 1264 (dissent). As the Petition for Rehearing pointed out, incentive awards are widely

permitted and the majority decision is a dramatic departure from a century of jurisprudence. See,

e.g., Bezdek v. Vibram USA, Inc., 809 F.3d 78, 82 (1st Cir. 2015); Melito v. Experian Mktg. Sols.,

Inc., 923 F.3d 85, 96 (2d Cir. 2019); Sullivan v. DB Invs., Inc., 667 F.3d 273, 290 (3d Cir. 2011);

Berry v. Schulman, 807 F.3d 600, 613 (4th Cir. 2015); Jones v. Singing River Health Servs. Found.,

865 F.3d 285, 290 (5th Cir. 2017); Pelzer v. Vassalle, 655 F. App’x 352, 360 (6th Cir. 2016);

Caligiuri v. Symantec Corp., 855 F.3d 860, 867–68 (8th Cir. 2017); In re Online DVD-Rental

Antitrust Litig., 779 F.3d 934, 943 (9th Cir. 2015); Chieftain Royalty Co. v. Enervest Energy Instit’l

Fund XIII-A, L.P., 888 F.3d 455, 468 (10th Cir. 2017); Cobell v. Salazar, 679 F.3d 909, 922–23

(D.C. Cir. 2012).

        A copy of the Petition for Rehearing en banc is attached hereto as Exhibit 3. As detailed

therein, the outdated law relied upon by the 11th Circuit simply is not applicable in today’s class

action environment.       Ms. Wickens stood up to an enormous company—the Defendant is a

subsidiary of Thyssenkrupp AG, a German multinational conglomerate that is divided into

approximately 670 subsidiaries worldwide. It is one of the world's largest steel producers; it was ranked

tenth-largest worldwide by revenue recently. [Doc. #1, par. 3] Her help in this case was instrumental

and she was a devoted class representative; a $7,500 incentive award is appropriate.




                                                   12
VII.   Conclusion
       Class Counsel’s request for an attorneys’ fees award of just under one-third of the common

fund, minus Class Counsel’s costs, and the requested Service Award, is reasonable based upon the

negotiated fee agreement in this case, the normal rate of compensation in similar cases, the risk

Class Counsel undertook in engaging in this litigation, and the excellent result achieved for Class

members. Therefore, the Court should award Class Counsel attorneys’ fees in the amount of

$298,000 and litigation costs in the amount of $804.38 and a class representative incentive award

of $7,500.


Dated: December 29, 2020                     Respectfully Submitted,


                                      By:           /s/ David Fish __________
                                             One of Plaintiff’s Attorneys

David Fish
Kim Hilton
John Kunze
The Fish Law Firm, P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563
T: 630-355-7590
F: 630-778-0400




                                                13
